DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s Amendments and Arguments filed 11/30/2022 have been considered for examination. 

With regard to the objections to Specification and Claims, Applicant’s arguments filed 11/30/2022 in view of the amendments have been fully considered and are persuasive. Thus, the objections to Specification and Claims have been withdrawn.

With regard to the claim interpretation under 112(f), Applicant arguments filed 11/30/2022 have been fully considered. It is acknowledged for record that Applicant has no comments concerning the 112(f) claim interpretation.

With regard to the 112(b) rejections, Applicant’s arguments filed 11/30/2022 in view of the amendments have been fully considered and are persuasive. Thus, the 112 rejections of claims have been withdrawn. 

With regard to the 103 rejections, Applicant’s arguments filed 11/30/2022 in view of the amendments have been fully considered but are not persuasive at least in view of reasons set forth below. 


On pages 11-12 of Remarks, Applicant argued: 
The Office Action cited 3GGP1 in view of Tang in support of the rejection of claim 1. The Office Action acknowledged that 3GGP1 does not disclose or suggest, "applying a beam switch interruption time across one or more second active CCs if the beam switching delay exceeds a threshold value," but asserted that Tang discloses this subject matter of claim 1. Applicant respectfully disagrees. The Office Action specifically cited FIG. 3 and paragraphs 29, 35-37 of Tang as allegedly disclosing the subject matter of claim 1 recited above. However, Tang does not in fact disclose or suggest, "applying a beam switch interruption time across one or more second active CCs" per claim 1. "Applying" per claim 1 is an active element that is performed as part of the method of claim 1. Tang simply recognizes that, "If the receive timing difference between two carries is larger than one CP length in each SCS, interruptions will be caused .... " Simply recognizing that interruptions will be caused, as in Tang, is not the same as actively "applying beam switch interruption time across one or more second active CCs if the beam switching delay exceeds a threshold value," per Applicant's claim 1.
In response to Applicant’s argument, Examiner respectfully disagrees.
First, regarding Applicant’s argument “[t]he Office Action acknowledged that 3GGP1 does not disclose or suggest, "applying a beam switch interruption time across one or more second active CCs if the beam switching delay exceeds a threshold value", it is noted that what was not taught by 3GPP1 in the Office Action was portions emphasized in italics and bold, which was “if a delay exceeds a threshold value”, not “applying a beam switch interruption time” since 3GPP1 teaches, applying a beam switch interruption time, as stated at pages 8-9 of the Office Action.
	In addition, unlike Applicant’s argument, FIG. 3 and ¶0029, 0035-0037 of Tang do not necessarily be considered “simply recognizing that interruptions will be caused”, but Tang discloses, an active action to interrupt symbol(s) during Rx beam switching, as evidenced by “If UE switches beam at starting boundary of symbol n, or slot n, or frame n of the early carrier (e.g., CC #2 208 shown in FIG. 2B), UE is allowed to interrupt symbol n−1, or slot n−1, or frame n−1 in the late carrier (e.g., CC #1 204 shown in FIG. 2B)”. See ¶0030-0032. 
	Thus, Tang clearly teaches, “applying beam switch interruption time across one or more second active CCs if the beam switching delay exceeds a threshold value” as stated at page 9 of the Office Action.

On page 12 of Remarks, Applicant argued: 
Nevertheless, to even further distinguish 3GPP1 in view of Tang, Applicant has amended claim 1 to clarify that, "applying the beam switch interruption time across the one or more second active CCs comprises determining whether at least a portion of a symbol received via the one or more second active CCs and that at least partially overlaps with the beam switch interruption time is valid." 3GPP1 and Tang do not disclose or suggest this subject matter of amended claim 1. Tang is limited to beam switch events that occur at the granularity of the symbol, slot, or frame level, but not at the sub-symbol level per claim 1. Thus, Tang does not appreciate that a portion of a symbol that overlaps a beam switch event could be considered valid, as in claim 1.
In response to Applicant’s argument, Examiner respectfully disagrees.
It is noted that claim 1 requires determining whether at least a portion of a symbol ... is valid. The at least a portion of a symbol does not necessarily be limited to a sub-symbol, but also include the entire single symbol. 
	Tang teaches, determining whether at least a portion of a symbol received via one or more second active CCs and that at least partially overlaps with the beam switch interruption time is valid [FIGS. 1 and 2A-2B; ¶0029 and 0030-0037, “If UE switches beam at starting boundary of symbol n, or slot n, or frame n of the early carrier (e.g., CC #2 208 shown in FIG. 2B), UE is allowed to interrupt symbol n−1, or slot n−1, or frame n−1 in the late carrier (e.g., CC #1 204 shown in FIG. 2B); note that the interruption on e.g., the symbol n-1, requires determining a resource to be interrupted/invalid, and the resource to be interrupted could be one symbol or a portion thereof)].  

Claim Objections
Claims 1-30 are objected to because of the following informality:  
Claim 1 recites, “determining whether at least a portion of a symbol received via the one or more second active CCs and that at least partially overlaps with the beam switch interruption time is valid” (lines 9-11). It is suggested to replace it with “determining whether at least a portion of a symbol at least partially overlapping with the beam switch interruption time is valid, the symbol being received via the one or more second active CCs”, or the like, for clarity. Claims 23 and 29-30 are objected to at least based on a similar rational applied to claim 1.
Claims 2-22 and 24-28 are also objected to since they are directly or indirectly dependent upon the objected claims, as set forth above 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 1-2, 9, 12, 17, 23-24 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341).
Note: 3GPP1 was cited by the applicant in the IDS received on 09/08/2021. 

Regarding claim 1, 3GPP1 teaches, a method for wireless communications by a user equipment (UE) [sections 4-5, a method for simultaneous reception in case of multi-CC operations by UE], comprising:
detecting a beam switching event [section 5; 2nd paragraph; 3rd paragraph (proposal),  RAN1 to work with RAN4 to clarify whether the time needed for Rx beam switch is sufficiently small for intra-band CA case in FR2 so that no interruption is necessary at the boundary of a Rx beam switch; note that it implies that the Rx beam switch is performed, which requires detecting a beam switching event beforehand];
switching, in response to the beam switching event, a beam for communications
on a first active component carrier (CC) [section 5; 2nd paragraph; 3rd paragraph (proposal),  RAN1 to work with RAN4 to clarify whether the time needed for Rx beam switch is sufficiently small for intra-band CA case in FR2 so that no interruption is necessary at the boundary of a Rx beam switch; note that it implies that the Rx beam switch is performed, which requires detecting a beam switching event beforehand. This is considered as the Rx beam switch being performed in response to the beam switching event; further note that the Rx beam to be switched is a beam for communications on a CC0 (i.e., first active component carrier)], wherein switching the beam has an associated
beam switching delay [section 5; 2nd paragraph; 3rd paragraph (proposal), note that every beam switch including the Rx beam switch has an associated beam switching delay and further see, “time needed for Rx beam switch”]; and
applying a beam switch interruption time across one or more second active CCs
if the beam switching delay [section 5; 2nd paragraph; 3rd paragraph (proposal), RAN1 to work with RAN4 to clarify whether the time needed for Rx beam switch (i.e., beam switching delay) is sufficiently small for intra-band CA case in FR2 so that no interruption is necessary at the boundary of a Rx beam switch. If, however, the time difference between the CCs together with the Rx beam switch time is large then the UE may lose signal samples during Rx beam switch and performance will be affected; note that applying an interruption time across CC1s (i.e., second active CCs) is determined according to whether the time needed for Rx beam switch (i.e., beam switching delay) is sufficiently small or large].
Although 3GPP1 teaches, “applying a beam switch interruption time across one or more second active CCs if the beam switching delay”, 3GPP1 does not explicitly teach (see, emphasis), applying a beam switch interruption time if a delay exceeds a threshold value, determining whether at least a portion of a symbol received via the one or more second active CCs and that at least partially overlaps with the beam switch interruption time is valid.
	However, Tang teaches, 
switching the beam switching event, a beam for communications on a first active component carrier (CC) [FIG. 3; ¶0029 and 0035-0037, switching to a second receive beam to receive a third downlink signal on the first component carrier (step 308)] and applying a beam switch interruption time if a delay exceeds a threshold value [FIG. 3; ¶0029 and 0030-0037, allowing UE or causing the UE to interrupt downlink communication on the second component carrier (step 312) if the receive timing difference between two carriers is larger than one CP length in each SCS (i.e., threshold value)], 
determining whether at least a portion of a symbol received via the one or more second active CCs and that at least partially overlaps with the beam switch interruption time is valid [FIG. 3; ¶0029 and 0030-0037, allowing UE or causing the UE to interrupt symbol n−1, or slot n−1, or frame n−1 in the late carrier (e.g., CC #1 204 shown in FIG. 2B); note that the symbol n-1 is received via the CC#1 and overlaps with the beam switching time and interrupting the symbol requires determining that the symbol is invalid]. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modifying “applying a beam switch interrupt time” in the system of 3GPP1 to be based on whether “the beam switching delay exceeds a threshold value” and to include “determining whether at least a portion of a symbol received via the one or more second active CCs and that at least partially overlaps with the beam switch interruption time is valid” as taught by Tang in order to reduce signal/data from being lost or affected during the beam switching [¶0029 of Tang].

Regarding claim 2, 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, and Tang further teaches, wherein the threshold value depends on a cyclic prefix (CP) length of at least one of the first or second carriers [FIG. 3; ¶0029 and 0030-0037, interrupting or causing interruption of downlink communication on the second component carrier (step 312) if the receive timing difference between two carriers is larger than one CP length in each SCS (i.e., threshold value); note that the threshold value depends on a CP length of each SCS of the two carriers].

Regarding claim 9, 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the one or more second active CCs" as set forth above, and 3GPP1 further teaches, wherein the one or more second active CCs are part of a group of CCs within which the interruption is applied [section 5; figure 4, note that the CC1(s) on which the interruption is applied are part of the CC1s within which the interruption is applied; in other words, the CC1s can be part of a group made of themselves].  

Regarding claim 12, 3GPP1 in view of Tang teaches, all the limitations of claim 9 and particularly, "the group of CCs" as set forth above, and 3GPP1 further teaches, wherein the group of CCs is determined implicitly to be of at least one of: a same frequency range or a same frequency band [section5; figure 4, the CC1s are in the intra-band CA (i.e., same frequency band].  

Regarding claim 17, 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, and Tang further teaches, wherein a length of the beam interruption time applied on the second CCs is a function of at least one a subcarrier spacing (SCS) of the second CCs [FIG. 3; ¶0018-0021 and 0029, allowing the UE to interrupt or causing the UE to interrupt downlink communication on the second component carrier (step 312) if the receive timing difference between two carriers is larger than one CP length in each SCS (i.e., subcarrier spacing of a carrier); note that in case of the interruption does not occur, the length of an interruption time would be “zero”, in case of the interruption does occur, the length of an interruption time would be more than zero, and thus the length of an interruption is a function of a subcarrier spacing of at least one CC].  

Regarding claim 23, 3GPP1 in view of Tang teaches, a method for wireless communications ..., comprising: detecting a beam switching event causing a beam switch at a user equipment (UE) for communications on a first active component carrier (CC), wherein the beam switch has an associated beam switching delay; and applying a beam switch interruption time across one or more second active CCs, if the beam switching delay exceeds a threshold value, applying a beam switch interruption time if a delay exceeds a threshold value comprising determining whether at least a portion of a symbol received via the one or more second active CCs and that at least partially overlaps with the beam switch interruption time is valid”, for a similar rational applied to claim 1, and Tang further teaches, a method for wireless communications by a network entity [FIG. 4; ¶0038-0041, a method for wireless communications by a gNB/network entity], comprising: ... applying a beam switch interruption time ... when communicating with the UE [FIG. 4; ¶0038-0041, interrupting when communication with the UE].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 with the above-mentioned feature taught by Tang to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Tang into the system of 3GPP1 would have yield predictable results and/or resulted in the improved system (e.g., allowing for preventing data from being lost during beam switch time), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
  
Regarding claim 24, claim 24 is rejected at least based on a similar rational applied to claim 2.  

Regarding claim 29, 3GPP1 teaches, a computing device  [sections 4-5; figure 4, user equipment (UE); note that every UE can be a considered as a computing device] comprising: 
a memory [sections 4-5; figure 4, note that every UE has a memory]; and 
a processor coupled to the memory, the memory and the processor being configured to perform action(s) [sections 4-5; figure 4, note that every UE has a processor coupled to the memory configured to perform actions].
Thus, claim 29 is rejected at least based on a similar rational applied to claim 1.
 
Regarding claim 30, 3GPP1 teaches, an apparatus for wireless communications by a user equipment (UE) [sections 4-5; figure 4, user equipment (UE) for wireless communication]. 
Thus, claim 30 is rejected at least based on a similar rational applied to claim 1.

Claims 3 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Kwak et al (US Publication No. 2019/0280784).

Regarding claim 3, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, “the beam switching delay” as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), the beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols.  
	However, the feature “the beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.	
	In particular, Kwak teaches, a beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols [¶0097, a beam switch cannot be completed across consecutive symbols for the cases of using the subcarriers spacing 240 and 480 kHz; note that the time take for beam switch can be longer than the consecutive symbols]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang with the above-mentioned feature taught by Kwak to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Kwak into the system of 3GPP1 in view of Tang would have yield predictable results and/or resulted in the improved system (e.g., allowing for detecting a beam switching delay), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 25, claim 25 is rejected at least based on a similar rational applied to claim 3.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Kwak et al (US Publication No. 2019/0280784) and further in view of Levitsky et al (US Publication No. 2019/0239135).

Regarding claim 4, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, “the beam switching delay” as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), a duration of the beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols.  
	However, Kwak teaches, a duration of a beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols [¶0097, a beam switch cannot be completed across consecutive symbols for the cases of using the subcarriers spacing 240 and 480 kHz; note that the time take for beam switch can be longer than the consecutive symbols]. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang with the above-mentioned feature taught by Kwak to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Kwak into the system of 3GPP1 in view of Tang would have yield predictable results and/or resulted in the improved system (e.g., allowing for detecting a beam switching delay), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although 3GPP1 in view of Tang and Kwak teaches, “a beam switching delay spans one or more orthogonal frequency division multiplexed (OFDM) symbols” as set forth above, 3GPP1 in view of Tang and Kwak does not explicitly teach (see, emphasis), the one or more OFDM symbols are one or more discrete Fourier Transform spread OFDM (DFT-s-OFDM) symbols.
	However, the feature “the one or more OFDM symbols are one or more discrete Fourier Transform spread OFDM (DFT-s-OFDM) symbols” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Levitsky teaches, one or more discrete Fourier Transform spread OFDM (DFT-s-OFDM) symbols [¶0039, Discrete Fourier transform (DFT) spread OFDM (DFT-s-OFDM) symbol].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang and Kwak with the above-mentioned feature taught by Levitsky to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Levitsky into the system of 3GPP1 in view of Tang and Kwak would have yield predictable results and/or resulted in the improved system (e.g., allowing for detecting a beam switching delay), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 5-6, 8, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Matsumura et al (US Publication No. 2022/0007406).

Regarding claim 5, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the beam switching event" as set forth above, and Tang further teaches, wherein the beam switching event comprises: receipt of ... a transmission configuration information (TCI) state [¶0021, (the UE) has to switch its Rx beam after reception of slot 1 where TCI state is indicated], 3GPP1 in view of Tang does not explicitly teach (see, emphasis), a downlink control information (DCI) indicating a transmission configuration information (TCI) state.
	However, the feature “a downlink control information (DCI) indicating a transmission configuration information (TCI) state” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Matsumura teaches, a downlink control information (DCI) indicating a transmission configuration information (TCI) state [¶0054 and 0063, DCI specifying TCI state].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang with the above-mentioned feature taught by Matsumura to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Matsumura into the system of 3GPP1 in view of Tang would have yield predictable results and/or resulted in the improved system (e.g., allowing for indicating TCI state to UE) detecting a beam switching delay), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 6, 3GPP1 in view of Tang and Matsumura teaches, all the limitations of claim 5 and particularly, "the beam switch interruption time” as set forth above, and Matsumura further teaches, wherein a start of a beam switch time is a fixed number of symbols prior to a first symbol of a transmission scheduled or triggered by the DCI [FIGS. 1-3; ¶0059, the beam switching timing is defined by the minimum time (e.g., the number of OFDM symbols) between the DCI triggering the AP CSI-RS and transmission of the AP CSI-RS; note that a start of the beam switching time is the number of OFDM symbols prior to a start of the transmission of the AP CSI-RS (i.e., transmission scheduled or triggered by the DCI)].

Regarding claim 8, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the beam switch interruption" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein a start of the beam switch interruption time is a fixed number of symbols prior to a first symbol of configured resources associated with the beam switching event.  
	However, the feature “a start of the beam switch interruption time is a fixed number of symbols prior to a first symbol of configured resources associated with the beam switching event” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
In particular, Matsumura teaches, wherein a start of a beam switch time is a fixed number of symbols prior to a first symbol of configured resources associated with the beam switching event [FIGS. 1-3; ¶0059, the beam switching timing is defined by the minimum time (e.g., the number of OFDM symbols) between the DCI triggering the AP CSI-RS and transmission of the AP CSI-RS; note that a start of the beam switching time is the number of OFDM symbols prior to a start of the transmission of the AP CSI-RS (i.e., configured resources associated with the TCI state configuration specified by the DCI].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang with the above-mentioned feature taught by Matsumura to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Matsumura into the system of 3GPP1 in view of Tang would have yield predictable results and/or resulted in the improved system (e.g., allowing for preventing data from being lost during beam switching event) detecting a beam switching delay), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 26, although 3GPP1 in view of Tang teaches, all the limitations of claim 23 and particularly “the beam switching event” as set forth above, and Tang further teaches, sending the UE an indication indicating a transmission configuration information (TCI) state [¶0021, the UE is indicated with a TCI state in slot 1, which implies sending the indication the UE], wherein the indication causes the beam switching event [¶0021, based on the TCI states in slots 1 and 2, UE has to switch its Rx beam], 3GPP1 in view of Tang does not explicitly teach (see, emphasis), the indication is a DCI.  
	However, the feature “the indication is a DCI” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Matsumura teaches, the indication is a DCI (that causes beam switching event) [¶0063, the DCI specifies the TCI state causing the beam switching event].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang with the above-mentioned feature taught by Matsumura to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Matsumura into the system of 3GPP1 in view of Tang would have yield predictable results and/or resulted in the improved system (e.g., allowing for indicating downlink control information), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 28, claim 28 is rejected at least based on a similar rational applied to claim 8.

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Wu et al (US Publication No. 2020/0236623).

Regarding claim 7, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the beam switching event" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein the beam switching event is preconfigured for monitoring or transmitting a control channel or reference signal.
	However, the feature “the beam switching event is preconfigured for monitoring or transmitting a control channel or reference signal” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Wu teaches, wherein the beam switching event is preconfigured for monitoring or transmitting a control channel or reference signal [FIG. 4; ¶0065-0068 and 0151, the time information of the beam sweeping is preconfigured by base station through a broadcast message/SSB signals (i.e., reference signal)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang with the above-mentioned feature taught by Wu to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Wu into the system of 3GPP1 in view of Tang would have yield predictable results and/or resulted in the improved system (e.g., allowing for the beam switching to be controlled by base station), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 27, claim 27 is rejected at least based on a similar rational applied to claim 7.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Park et al (US Publication No. 2012/0177147).

Regarding claim 10, although 3GPP1 in view of Tang teaches, all the limitations of claim 9 and particularly, "the group" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein carriers in the group share common radio frequency front end (RFFE) components.
	However, Park teaches, wherein carriers in a group share common radio frequency front end (RFFE) components [¶0005, multiple carriers share the RF front-end].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 3GPP1 in view of Tang to include the above-mentioned features as taught by Park because it would provide the system with the enhanced capability of enabling cost-effective and hard-efficient implementations [¶0005 of Park].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Thangarasa et al (US Publication No. 2018/0176810).

Regarding claim 11, although 3GPP1 in view of Tang teaches, all the limitations of claim 9 and particularly, "the group of carrier" as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein the group of carriers depends on a UE capability report.
	However, Thangarasa teaches, the group of carriers depends on a UE capability report [¶0164, grouping of carries is based on capability information of wireless device].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of 3GPP1 in view of Tang to include the above-mentioned features as taught by Thangarasa in order to simplifying and improving measurement procedure by grouping the carriers [¶0180 of Thangarasa].

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Nikhil et al (US Publication No. 2019/0053072).

Regarding claim 13, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein switching the beam involves a beam in a defined group of beams.  
	However, the feature “switching the beam involves a beam in a defined group of beams” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Nikhil teaches, wherein switching the beam involves a beam in a defined group of beams [FIGS. 2A-3B; ¶0031-0037, switching a beam involves a beam in a plurality of fine beams; note that the plurality of fine beams is defined, so the UE or the TRP to select a beam for switching therefrom].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang with the above-mentioned feature taught by Nikhil to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Nikhil into the system of 3GPP1 in view of Tang would have yield predictable results and/or resulted in the improved system (e.g., allowing for beam management for beam switching), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Regarding claim 14, 3GPP1 in view of Tang and Nikhil teaches, all the limitations of claim 13 and particularly “the group of beams” as set forth above, and Nikhil further teaches, wherein the group of beams comprise reference beams grouped into multiple disjoint subsets [FIGS. 2A-3B; ¶0031-0037, the plurality of fine beams comprises CSI-RS (i.e., reference beams) grouped into multiple subsets each of which corresponds to one of a plurality of coarse beams (i.e., multiple disjoint subsets; further see, ¶0037, “CSI-RS numbers 1-4 correspond to one of the SS beams, namely SS beam number 1, SS(1). In FIG. 3B, CSI-RS numbers 5-8 correspond to one of the SS beams, namely SS beam number 2, SS(2)”; note that the “CSI-RS numbers 1-4“ corresponding to one subset and “CSI-RS numbers 5-8” corresponding to another subset are separate/disjointed].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Nikhil et al (US Publication No. 2019/0053072) and further in view of Hu et al (US Publication No. 2022/0104059) and further in view of Jung et al (US Publication No. 2021/0352689).

Regarding claim 15, although 3GPP1 in view of Tang and Nikhil teaches, all the limitations of claim 14 and particularly “beam switching event” and “multiple disjoint subsets” as set forth above, 3GPP1 in view of Tang and Nikhil does not explicitly teach (see, emphasis), beam switching across subsets causes ... a beam switch interruption; and beam switching within a subset ... can be performed without a beam switch interruption.
However, the feature “beam switching across subsets causes ... a beam switch interruption; and beam switching within a subset ... can be performed without a beam switch interruption” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Hu teaches, beam switching across subsets causes a beam switch interruption [FIGS. 4A-4B; ¶0091-0092, beam switching across BWPs causes a switch interruption; note that switching in BWPs results in switching in carrier frequencies/beam]; and a switching within a subset can be performed without a beam switch interruption [FIGS. 4A-4B; ¶0091-0092, switching in SSBs within each BWP can be performed without the switch interruption].
	It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang and Nikhil with the above-mentioned feature taught by Hu to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Hu into the system of 3GPP1 in view of Tang and Nikhil would have yield predictable results and/or resulted in the improved system (e.g., allowing for implementing various scenarios of beam switching depending on beam locations), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
	Although 3GPP1 in view of Tang, Nikhil and Hu teaches, “beam switching across subsets causes a beam switch interruption; and a switching within a subset can be performed without a beam switch interruption”, 3GPP1 in view of Tang, Nikhil and Hu does not explicitly teach (see, emphasis), beam switching within a subset.  
	However, the feature “beam switching within a subset” is a known technique in the field Applicant’s endeavor, e.g., telecommunication art.
	In particular, Jung teaches, a beam switching within a subset (including a group of beams) [FIG. 5; ¶0171-0177 and 0422, beam switching across SSBs within each BWP/subset (including a plurality of beams)].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the system of 3GPP1 in view of Tang, Nikhil and Hu with the above-mentioned feature taught by Jung to reach the claimed invention as set forth above. Since one having ordinary skill in the art could have recognized that applying the known technique taught by Jung into the system of 3GPP1 in view of Tang, Nikhil and Hu would have yield predictable results and/or resulted in the improved system (e.g., allowing for implementing various scenarios of beam switching depending on beam locations), such a modification (or application) would have involved the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement. Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

Claims 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Liao et al (US Publication No. 2021/0410128).

Regarding claim 16, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 as set forth above, 3GPP1 in view of Tang does not explicitly teach (see, emphasis), wherein applying the beam switch interruption time on the first CC.
However, Liao teaches, applying the beam switch interruption time on the first CC [FIG. 3; ¶0031-0033, see case 4 where the same interruption time applied in CC#3 is applied in CC#2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Tang by including the above-mentioned features, as taught by Liao because it would provide the system with the enhanced flexibility in implementing various BWP switching scenarios across component carriers (CCs) [FIG. 3; ¶0031-0033 of Liao].

Regarding claim 18, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, “the beam switch interruption time” as set forth above, and 3GPP1 further teaches, 
the beam switch interruption time comprises a second beam switch interruption time [section 5; 2nd paragraph; 3rd paragraph (proposal), RAN1 to work with RAN4 to clarify whether the time needed for Rx beam switch (i.e., beam switching delay) is sufficiently small for intra-band CA case in FR2 so that no interruption is necessary at the boundary of a Rx beam switch. If, however, the time difference between the CCs together with the Rx beam switch time is large then the UE may lose signal samples during Rx beam switch and performance will be affected; note that applying an interruption time across CC1s (i.e., second active CCs) is determined according to whether the time needed for Rx beam switch (i.e., beam switching delay) is sufficiently small or large, thus a second beam switch interruption time is implied in case the time needed for Rx beam switch is sufficiently large], 3GPP in view of Tang does not explicitly teach (see, emphasis), applying a first beam switch interruption time on the first CC, the first beam switch interruption time being different than the second beam switch interruption time.
	However, Liao teaches, applying a first beam switch interruption time on the first CC [FIG. 3; ¶0031-0033, see case 4 where the interruption time is applied in CC#1], the first beam switch interruption time being different than the second beam switch interruption time [FIG. 3; ¶0031-0033, see case 4 where the interruption time applied in CC#1 is different from the interruption time applied in CC#2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system taught by 3GPP1 in view of Tang by including the above-mentioned features, as taught by Liao because it would provide the system with the enhanced flexibility in implementing various BWP switching scenarios across component carriers (CCs) [FIG. 3; ¶0031-0033 of Liao].

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Cirik et al (US Publication No. 2019/0253941).

Regarding claim 19, although 3GPP1 in view of Tang teaches, all the limitations of claim 1 and particularly, "the first CC” and “the second CC" as set forth above, and Tang further teaches, determining what symbol or symbol portions are invalid during the beam switch interruption time [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, interruptions are performed for DL transmission during beam switching; note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol, one slot, or one frame] such that beam switch event on the first CC occurs in the middle of a symbol on the second CC [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, note that the beam switching on the CC#1 occurs in the middle of a symbol on the CC#2 (see, FIG. 2A or 2B)], 3GPP1 in in view of Tang does not explicitly teach (see, emphasis), if one of the second CCs has a lower subcarrier spacing (SCS) than the first CC.
	However, Cirik teaches, if one of the second CCs has a lower subcarrier spacing (SCS) than the first CC [¶0249, if configured with CA, different component carriers have different subcarrier spacings].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “determining what symbol or symbol portions are invalid during the beam switch interruption time” in the system of 3GPP1 in view of Tang to be based on a situation where one of the second CCs has a lower subcarrier spacing (SCS) than the first CC, as taught by Cirik in order to support different types of services with different service requirements (e.g., data rate, latency, reliability) [¶0249 of Cirik].  

Regarding claim 20, although 3GPP1 in view of Tang and Cirik teaches, all the limitations of claim 19 and particularly, “determining whether the at least portion of the symbol that overlaps with the beam switch interruption time is valid”, and Tang further teaches, a symbol that at least partially overlaps with the beam switch interruption time is invalid [FIG. 3; ¶0029 and 0030-0037, allowing UE or causing the UE to interrupt symbol n−1, or slot n−1, or frame n−1 in the late carrier (e.g., CC #1 204 shown in FIG. 2B); note that the symbol n-1 is received via the CC#1 and overlaps with the beam switching time and interrupting the symbol requires determining that the symbol is invalid].

Regarding claim 21, 3GPP1 in view of Tang and Cirik teaches, all the limitations of claim 19 and particularly, “determining whether the at least portion of the symbol that overlaps with the beam switch interruption time is valid” and “determining what symbol or symbol portions are invalid during the beam switch interruption time” as set forth above, and Tang further teaches, wherein an entire symbol that at least partially overlaps with the beam switch interruption time is invalid [FIGS. 1 and 2A-2B; ¶0029 and 0035-0037, note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol (i.e., entire symbol which overlaps with the interruption time), one slot, or one frame].  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over “On beam management issues for multi-CC operation” 3GPP TSG RAN WG1 Meeting #92 Athens, Greece, February 26th – March 2nd, 2018 (R1-1802393) (hereinafter, “3GPP1) in view of Tang et al (US Publication No. 2022/0014341) and further in view of Cirik et al (US Publication No. 2019/0253941) and further in view of Martinez et al (US Publication No. 2020/0007374).

Regarding claim 22, although 3GPP1 in view of Tang and Cirik teaches, all the limitations of claim 19 and particularly, “determining whether the at least portion of the symbol that overlaps with the beam switch interruption time is valid” and “determining what symbol or symbol portions are invalid during the beam switch interruption time” as set forth above, and Tang further teaches, wherein a symbol that at least partially overlaps with the beam switch interruption time is invalid [FIGS. 1 and 2A-2B; ¶0029 and 0030-0037, note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol (i.e., entire symbol which overlaps with the interruption time)], and wherein an entire second symbol that at least partially overlaps with the beam switch interruption time is invalid [FIGS. 1 and 2A-2B; ¶0029 and 0030-0037, note that the interruption requires determining a resource for being interrupted/invalid and the resource for being interrupted could be one symbol (i.e., entire symbol which overlaps with the interruption time), one slot, or one frame], 3GPP1 in view of Tang and Cirik does not explicitly teach (see, emphasis), wherein only a portion of a first symbol ... is invalid.
	However, Martinez teaches, wherein only a portion of a first symbol ... is considered invalid [FIG. 4; ¶0050-0051, the corrupted portion of the symbol is discarded].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify “a symbol for being invalid” in the system of 3GPP1 in view of Tang and Cirik to be “a portion of the symbol” as taught by Martinez in order to increase usability of symbol resources [¶0050-0051 of Martinez].
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JONG KIM whose telephone number is (571)270-3216.  The examiner can normally be reached on 7:30am-5:30pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.f attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.K./Examiner, Art Unit 2469                                                                                                                                                                                                        

/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469